Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-13 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1-6, 8, and 13 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 02/01/2022.

Response to Arguments

Regarding claims 7 and 9-12 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Additionally, Figure 3 of Huawei also shows allocating DMRS to the sTTI when the sTTI is at the top of the plurality of sTTIs, contrary to when the sTTI is at the top of the plurality of STTIs, the processor does not allocate the DMRS to the sTTI, as required by the above-mentioned limitation of independent claim 7. Further, Figure 3 shows that when the position of DMRS is predefined in one sTTI, a plurality of PUSCHs is not allocated to a plurality of sTTIs.” on page 7, filed on 02/01/2022, with respect to U.S. Patent Application Publication No. 2018/0376495 (“Lee”) in view of non-patent literature “Design of sPUSCH for shortened TTI,” 3GPP R1-162299 (“CATT”), and further in view of non- patent literature, “Discussion on UL RS for short TTI,’ 3GPP R1-166156 (“Huawei’), have been fully considered but they are not persuasive.
In the previous OA, the Examiner used Figs. 1-2 of Huawei to teach the limitations “when the sTTI is at the top of the plurality of sTTIs, the processor does not allocate the DMRS to the sTTI”. The Examiner did not use Fig. 3 of Huawei as stated in the Applicant’s arguments above.

    PNG
    media_image1.png
    159
    360
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    308
    588
    media_image2.png
    Greyscale

As clearly shown on the annotated Figs 1 and 2 above, when the sTTI is at the top of the plurality of sTTIs (i.e. sTTI0), the DMRS (highlighted in red) is not allocated in the first symbol of sTTI0 but is allocated in the fourth symbol (in Fig. 1) as shared symbol with sTTI1 or in the third symbol (in Fig. 2) (“Therefore, for low velocity case, more sTTls may share one DMRS to reduce RS overhead to improve throughput, while for high velocity case, DMRS shall be transmitted in high density to improve channel estimation accuracy. It is preferable to leave eNB the freedom of deciding positions of UE transmitting DMRS for 2-symbol sTTI to adapt different scenarios and maximize system capacity.” Section 2 – UL RS for short TTI). As part of the freedom to 
The Examiner respectfully disagrees with the Applicant. All the previous rejections are still maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Pub 2018/0376495 (hereinafter “Lee”), in view of CATT NPL “Design of sPUSCH for shortened TTI”, 3GPP R1 -162299, 2 April 2016 (hereinafter “CATT”), and further in view of Huawei NPL “Discussion on UL RS for short TTI”, 3GPP R1-166156, Aug 22-26, 2016 (“Huawei”).
Regarding claim 7 (Currently Amended)
Lee discloses a terminal (i.e. “transmitting device 10” in Fig. 19; [0236]) comprising:
a processor (i.e. “processor 11” in Fig. 19; [0237]) that controls an allocation of a Physical Uplink Shared Channel (PUSCH) and an allocation of a Demodulation Reference Signal (DMRS) for the PUSCH (“the eNB can provide the UE with information on resource allocation of a DM-RS to be transmitted by the UE via higher layer signaling.  Or, the eNB can provide the UE with information on resource allocation of a DM-RS to be transmitted by the UE via a legacy specific field in UL grant DCI for scheduling PUSCH transmission or a new field.” [0116]); 
and a transmitter (i.e. “transmitter/receiver 13” in Fig. 19; [0236]) that transmits the PUSCH and the DMRS (“Hence, when two TTIs adjacent to each other transmit DM-RSs in the same symbol, it may be able to allocate a DM-RS transmission resource to a UE irrespective of a resource for transmitting PUSCH and the UE can transmit the PUSCH and the DM-RS using a different UL resource.  More generally, when DM-RSs for a plurality of TTIs are transmitted in the same SC-FDMA symbol, a DM-RS transmission resource can be allocated to each TTI irrespective of a resource allocated to transmit PUSCH.  Hence, a UE is able to transmit PUSCH and a DM-RS using a different UL resource.” [0113]),
wherein, when each of a plurality of the PUSCHs is respectively allocated to a plurality of contiguous short transmission time intervals (sTTIs) shorter than a subframe, the processor controls the allocation of the DMRS to an sTTI (“On the contrary, if a DM-RS symbol is configured in every TTI to guarantee channel estimating/decoding performance of a PUSCH to be transmitted with a short UL TTI, since a length of a TTI is shortened, DM-RS overhead is rapidly increased.  Hence, in order to efficiently support a short UL TTI, it may consider a method of sharing a DM-RS in a symbol between two adjacent TTIs.” [0099]; [0095]) depending on whether or not the sTTI included in the plurality of sTTIs (“As a method, it may be able to define a rule that a specific field included in UL grant DCI, which schedules a specific sTTI, indicates whether or not a DM-RS is transmitted for a plurality of sTTIs including the specific sTTI.  Specifically, this method allows a DM-RS to be transmitted for a plurality of sTTIs among the specific number of contiguous sTTIs. Specifically, this method can include a method of defining a position of a symbol in which a DM-RS is transmitted by fixing the position in a sTTI in advance.” [0193-0194]) is at the top (i.e. TTI #n in Fig. 12) of the plurality of sTTIs (i.e. TTI #n+1 and so on; Fig. 12), and
Lee does not specifically teach that PUSCH is allocated to same sTTI (self-contained) apart from sTTI #n at the top.
	In an analogous art, CATT discloses controls the allocation of the DMRS to an sTTI depending on whether or not the sTTI included in the plurality of sTTIs is at the top (i.e. self-contained) of the plurality of sTTIs (Fig. 1: DMRS transmission for different sTTIs).

    PNG
    media_image3.png
    414
    640
    media_image3.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s uplink reference signal transmitting method for a terminal configured to support a length of a transmission time interval (TTI) in a wireless communication system to include CATT’s method of transmitting sPUSCH for shortened TTI in order to reduce packet data latency. Thus, a person of ordinary skill would have appreciated the ability to incorporate CATT’s method of transmitting sPUSCH for 
	Lee and CATT do not specifically teach wherein, when the sTT1 is at the top of the plurality of sTTIs, the processor does not allocate the DMRS to the sTTI.
In an analogous art, Huawei discloses wherein, when the sTTI is at the top of the plurality of sTTIs, the processor does not allocate the DMRS to the sTTI.
In the annotated Figs. 1 and 2 below, Huawei clearly shows that when the sTTI is at the top of the plurality of sTTIs (i.e. sTTI0), the processor does not allocate the DMRS to the first symbol of sTTI0.

    PNG
    media_image1.png
    159
    360
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    197
    376
    media_image4.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s uplink reference signal transmitting method for a terminal configured to support a length of a transmission time interval (TTI) in a wireless communication system, as modified by CATT’s method of transmitting sPUSCH for shortened TTI in order to reduce packet data latency, to include Huawei’s method for using self-

Regarding claim 9
Lee, as modified by CATT and Huawei, previously discloses the terminal according to claim 7, 
Lee further discloses wherein a same number of Physical Resource Blocks (PRBs) (i.e. “shared DM-RS” [0112] and furthermore “when two TTIs transmit DM-RSs in the same symbol, in order to secure orthogonality between two DM-RSs using a different cyclic shift, a resource allocation size for PUSCH to be transmitted to two TTIs should be the same.” [0113]), and a same transmission power of the PUSCHs are allocated to the plurality of sTTIs, respectively (“When a plurality of TTIs transmit DM-RSs in the same symbol, it may be able to define a rule that a plurality of the TTIs follow a specific transmit power value configured/indicated via higher layer signaling.  Or, it may be able to define a rule that a plurality of the TTIs follow a transmit power value determined by a specific parameter which is configured/indicated via higher layer signaling.” [0168-0169]).

Regarding claim 10 (Currently Amended)
A radio communication method for a terminal, comprising:
controlling an allocation of a Physical Uplink Shared Channel (PUSCH) and an allocation of a Demodulation Reference Signal (DMRS) for the PUSCH; and transmitting the PUSCH and the DMRS,
wherein, when each of a plurality of the PUSCHs is respectively allocated to a plurality of contiguous short transmission time intervals (sTTIs) shorter than a subframe, controlling the allocation of the DMRS to an sTTI depending on whether or not the sTTI included in the plurality of sTTIs is at the top of the plurality of sTTIs, and
wherein, when the sTTI is at the top of the plurality of sTTIs, the processor does not allocate the DMRS to the sTTI.
The scope and subject matter of method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore method claim 10 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 12 (Currently Amended)
Lee discloses a base station (i.e. “receiving device 20” in Fig. 19; [0236]) comprising:
a processor (i.e. “processor 21” in Fig. 19; [0237]) that, when each of a plurality of Physical Uplink Shared Channels (PUSCHs) is respectively allocated to a plurality of contiguous short transmission time intervals shorter than a subframe (sTTIs) (“On the contrary, if a DM-RS symbol is configured in every TTI to guarantee channel estimating/decoding performance of a PUSCH to be transmitted with a short UL TTI, since a length of a TTI is shortened, DM-RS overhead is rapidly increased.  Hence, in order to efficiently support a short UL TTI, it may consider a method of sharing a DM-RS in a symbol between two adjacent TTIs.” [0099]; [0095]), determines that a Demodulation Reference Signal (DMRS) allocation to an sTTI is controlled, by a terminal (“the eNB can provide the UE with information on resource allocation of a DM-RS to be transmitted by the UE via higher layer signaling.  Or, the eNB can provide the UE with information on resource allocation of a DM-RS to be transmitted by the UE via a legacy specific field in UL grant DCI for scheduling PUSCH transmission or a new field.” [0116]), depending on whether or not the sTTI included in the plurality of sTTIs (“As a method, it may be able to define a rule that a specific field included in UL grant DCI, which schedules a specific sTTI, indicates whether or not a DM-RS is transmitted for a plurality of sTTIs including the specific sTTI.  Specifically, this method allows a DM-RS to be transmitted for a plurality of sTTIs among the specific number of contiguous sTTIs. Specifically, this method can include a method of defining a position of a symbol in which a DM-RS is transmitted by fixing the position in a sTTI in advance.” [0193-0194]) is at the top (i.e. TTI #n in Fig. 12) of the plurality of sTTIs (i.e. TTI #n+1 and so on; Fig. 12); and
a receiver (i.e. “transmitter/receiver 23” in Fig. 19; [0236]) that receives the PUSCH and the DMRS (“Hence, when two TTIs adjacent to each other transmit DM-RSs in the same symbol, it may be able to allocate a DM-RS transmission resource to a UE irrespective of a resource for transmitting PUSCH and the UE can transmit the PUSCH and the DM-RS using a different UL resource.  More generally, when DM-RSs for a plurality of TTIs are transmitted in the same SC-FDMA symbol, a DM-RS transmission resource can be allocated to each TTI irrespective of a resource allocated to transmit PUSCH.  Hence, a UE is able to transmit PUSCH and a DM-RS using a different UL resource.” [0113]).
Lee does not specifically teach that PUSCH is allocated to same sTTI (self-contained) apart from sTTI #n at the top.
	In an analogous art, CATT discloses controls the allocation of the DMRS to an sTTI depending on whether or not the sTTI included in the plurality of sTTIs is at the top (i.e. self-contained) of the plurality of sTTIs (Fig. 1: DMRS transmission for different sTTIs).


    PNG
    media_image3.png
    414
    640
    media_image3.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s uplink reference signal transmitting method for a terminal configured to support a length of a transmission time interval (TTI) in a wireless communication system to include CATT’s method of transmitting sPUSCH for shortened TTI in order to reduce packet data latency. Thus, a person of ordinary skill would have appreciated the ability to incorporate CATT’s method of transmitting sPUSCH for shortened TTI into Lee’s uplink reference signal transmitting method for a terminal configured to support a length of a transmission time interval (TTI) in a wireless communication system.
Lee and CATT do not specifically teach wherein, when the sTT1 is at the top of the plurality of sTTIs, the processor does not allocate the DMRS to the sTTI.
In an analogous art, Huawei discloses wherein, when the sTTI is at the top of the plurality of sTTIs, the processor does not allocate the DMRS to the sTTI.
Figs. 1 and 2 below, Huawei clearly shows that when the sTTI is at the top of the plurality of sTTIs (i.e. sTTI0), the processor does not allocate the DMRS to the first slot of sTTI0.

    PNG
    media_image1.png
    159
    360
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    197
    376
    media_image4.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s uplink reference signal transmitting method for a terminal configured to support a length of a transmission time interval (TTI) in a wireless communication system, as modified by CATT’s method of transmitting sPUSCH for shortened TTI in order to reduce packet data latency, to include Huawei’s method for using self-contained DMRS in sTTI. Thus, a person of ordinary skill would have appreciated the ability to incorporate Huawei’s method for using self-contained DMRS in sTTI into Lee’s uplink reference signal transmitting method for a terminal configured to support a length of a transmission time interval (TTI) in a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Regarding claim 12 (Currently Amended)
Lee discloses a system comprising a terminal (i.e. “transmitting device 10” in Fig. 19; [0236]) and a base station (i.e. “receiving device 20” in Fig. 19; [0236]), wherein:
the terminal (i.e. “transmitting device 10” in Fig. 19; [0236]) comprises:
a first processor (i.e. “processor 11” in Fig. 19; [0237]) that controls an allocation of a Physical Uplink Shared Channel (PUSCH) and an allocation of a Demodulation Reference Signal (DMRS) for the PUSCH; and
a transmitter (i.e. “transmitter/receiver 13” in Fig. 19; [0236]) that transmits the PUSCH and the DMRS,
wherein, when each of a plurality of the PUSCHs is respectively allocated to a plurality of contiguous short transmission time intervals (sTTIs) shorter than a subframe, the first processor controls the allocation of the DMRS to an sTTI depending on whether or not the sTTI included in the plurality of sTTIs is at the top of the plurality of sTTIs, and
wherein, when the sTTI is at the top of the plurality of sTTIs, the processor does not allocate the DMRS to the sTTI; and
the base station (i.e. “receiving device 20” in Fig. 19; [0236]) comprises:
a second processor (i.e. “processor 21” in Fig. 19; [0237]) that, when each of the plurality of the PUSCHs is respectively allocated to the plurality of contiguous sTTIs, determines that the DMRS allocation to the sTTI is controlled, by the terminal, depending on whether or not the sTTI included in the plurality of sTTIs is at the top of the plurality of sTTIs; and
a receiver (i.e. “transmitter/receiver 23” in Fig. 19; [0236]) that receives the PUSCH and the DMRS.
.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464